DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 11/9/2021. 
Claims 1-20 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 4, 11, 13, 14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al (US20160328384) in view of Kumar et al (US20170061286).
Regarding claim 1, Divakaran teaches a computer-implemented method comprising: 
collecting, by a computing system (100 in fig. 1), a set of training videos as training data (610 in fig. 6, para. [0051], [0053], the method receives/accesses multimedia data (e.g., videos)), wherein the set of training videos are labeled with one or more labels based on one or more video quality metrics associated with an evaluation objective (614 and 616 in fig. 6, para. [0050]-[0051], In block 614, the data/features are annotated either by human subjects or using key algorithms as described in more detail above. In block 616 the classification of the extracted features (audio, video, and/or text) is established in response to step 614); 
training, by the computing system, a machine learning model based on the training data (618 in fig. 6, para. [0017], [0032], [0051], This disclosure relates to the technical fields of machine learning-based data analysis with respect to predicting the impact that multimedia content may have on viewers. Finally, in block 618 the method generates the video persuasiveness model); 
receiving, by the computing system, a video to be evaluated (710 in fig. 7, para. [0052], At block 710, the method accesses an input source video to be analyzed); and 
assigning, by the computing system, the video to a first video quality category of a plurality of video quality categories (716 in fig. 7, para. [0052], In step 716, results are 

Divakaran fails to teach wherein the plurality of video quality categories are associated with time. However Kumar teaches a system for recommending media   using machine learning (610 in fig. 6, para. [0006], [0098], selecting a supervised learning method, building a first model based on a first dataset and the supervised learning method, generating a recommendation of a first candidate item based on the prediction) wherein video quality categories associated with the media are associated with time (fig. 4, para. [0071], [0085], data collection module 220 aggregates item data attributes by virtue of users interacting with a plurality of items; total viewing time or duration, ratio of total viewing time and total potential viewing time, average time the item has been on application, etc.; An active user and active video can be so labeled either in overall terms or in a specific duration of time).
Therefore taking the combined teachings of Divakaran and Kumar as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Kumar into the method of Divakaran. The motivation to combine Kumar and Divakaran would be to allow business goals and rules to be directly optimizable by being integrated in a supervised learning model (para. [0010] of Kumar).


Regarding claim 3, the modified invention of Divakaran teaches a computer-implemented method wherein collecting the set of training videos comprises: 
collecting a first set of training videos from a first set of pages of a social networking system (para. [0029] of Divakaran, A dataset may be collected from an online video sharing site (e.g., YOUTUBE) which may comprise a number of positive videos).


Regarding claim 4, modified invention of Divakaran fails to explicitly teach a computer-implemented method wherein collecting the set of training videos further comprises: 
identifying a second set of pages of the social networking system that are similar to the first set of pages, and 
collecting a second set of training videos from the second set of pages.

	However Divakaran does teach collecting a second set of training videos (para. [0029], A dataset may be collected from an online video sharing site (e.g., YOUTUBE) which may comprise a number of negative videos). One of ordinary skill in the art would realize that negative videos, which are different from positive videos, would be on different pages. However the pages would be “similar” in that each page would have a similar layout comprising a video and a comments section as is well-known on the YOUTUBE website. It would be obvious to take “negative videos” as the second set of training videos from the second set of pages to cover a wide diversity of persuasive content worldwide (para. [0030] of Divakaran).


Regarding claim 11, the limitations are similar to those of claim 1 and are rejected for the same reasons as stated above with respect to claim 1.


Regarding claim 13, the limitations are similar to those of claim 3 and are rejected for the same reasons as stated above with respect to claim 3.


Regarding claim 14, the limitations are similar to those of claim 4 and are rejected for the same reasons as stated above with respect to claim 4.


Regarding claim 16, the limitations are similar to those of claim 1 and are rejected for the same reasons as stated above with respect to claim 1.




Regarding claim 19, the limitations are similar to those of claim 4 and are rejected for the same reasons as stated above with respect to claim 4.


Claims 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al (US20160328384) and Kumar et al (US20170061286) in view of Kadambi et al (US20110320261).
Regarding claim 2, the modified invention of Divakaran fails to teach a computer-implemented method wherein the video quality metric pertains to viewer retention time.
However Kadambi teaches video quality metric pertaining to viewer retention times (para. [0039], Yet another common metric is "view through rate" or Video Completion Rate (VCR), which is the average rate of view-through (often expressed as a percentage) in a period of time) which are input into a machine learning model (para. [0054], For a particular advertising locus, the locus metrics and locus parameters are applied to inputs of the neural net).
Therefore taking the combined teachings of Divakaran and Kumar with Kadambi as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Kadambi into the method of Divakaran. The motivation to combine Kadambi and Divakaran would be to improve the quality of advertising loci (para. [0012] of Kadambi).

Regarding claim 12, the limitations are similar to those of claim 2 and are rejected for the same reasons as stated above with respect to claim 2.

Regarding claim 17, the limitations are similar to those of claim 2 and are rejected for the same reasons as stated above with respect to claim 2.

Claims 5, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al (US20160328384) and Kumar et al (US20170061286) in view of Dinu et al (US20180096251).
Regarding claim 5, the modified invention of Divakaran fails to teach a computer-implemented method wherein the second set of pages are identified based on a second machine learning model.
However Dinu teaches identifying a second set of pages based on a second machine learning model (abstract, a plurality of pages implies multiple pages that could be grouped into a first set and second set).
Therefore taking the combined teachings of Divakaran and Kumar with Dinu as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Dinu into the method of Divakaran and Kumar. The motivation to combine Kumar, Dinu and Divakaran would to aid a page administrator in optimizing page quality (para. [0032] of Dinu).


Regarding claim 15, the limitations are similar to those of claim 5 and are rejected for the same reasons as stated above with respect to claim 5.


Regarding claim 20, the limitations are similar to those of claim 5 and are rejected for the same reasons as stated above with respect to claim 5.


Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al (US20160328384) and Kumar et al (US20170061286) in view of Swaminathan et al (US20210110831).
Regarding claim 6, the modified invention of Divakaran fails to teach a computer-implemented method wherein the machine learning model is a multi-stage model comprising a deep neural network and a sparse neural network.
However Swaminathan teaches wherein a machine learning model is a multi-stage model comprising a deep neural network (302 in fig. 3) and a sparse neural network (308 in fig. 3).
Therefore taking the combined teachings of Divakaran and Kumar with Swaminathan as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Swaminathan into the method of Divakaran and Kumar. The motivation to combine Swaminathan, Kumar and Divakaran would to accurately 


Regarding claim 7, the modified invention of Divakaran teaches a computer-implemented method wherein the deep neural network is configured to receive image and sound data associated with the video (para. [0073], [0094] of Swaminathan, the digital content design system 102 can generate video features and audio features by utilizing a trained featurizer neural network 302 in the form of a deep convolutional neural network (or a neural network of a different architecture)), and generate a vector representation of the video (para. [0102] of Swaminathan, the digital content design system 102 can extract visual features from the digital video (or, as shown, utilize features extracted by the featurizer neural network 302) to generate a visual feature representation (e.g., a multi-dimensional feature vector) representative of the visual features of the digital video).


Regarding claim 8, the modified invention of Divakaran teaches a computer-implemented method wherein the sparse neural network model is configured to receive metadata associated with the video (output of 306 in fig. 3 of Swaminathan) and the vector representation of the video generated by the deep neural network (para. [0100] of Swaminathan), and generate respective likelihood scores corresponding to each of .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divakaran et al (US20160328384) and Kumar et al (US20170061286) in view of Shillingford et al (US20210110831).
Regarding claim 10, the modified invention of Divakaran fails to teach a computer-implemented method wherein collecting the set of training videos comprises filtering out one or more videos from the set of training videos based on filtering criteria, wherein the filtering criteria comprise a minimum length threshold.
However Shillingford teaches filtering out one or more videos from the set of training videos based on filtering criteria (para. [0069]), wherein the filtering criteria comprise a minimum length threshold (para. [0070]).
Therefore taking the combined teachings of Divakaran and Kumar with Shillingford as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Shillingford into the method of Divakaran and Kumar. The motivation to combine Shillingford, Kumar and Divakaran would be to improve the accuracy of visual speech recognition (para. [0007] of Shillingford).


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663